DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 26, 2021, has been entered.  Claims 17-36 remain pending in the application.  Applicant submitted an amended claim set dated July 26, 2021, having claims 17-35.  Claim 36 has not been canceled and is missing from the amended claim set.  For the purpose of compact prosecution, the examiner will treat claim 36 in the same manner as described in the non-final office action mailed 03/26/2021. 
Applicant amendments to claims 21 and 34 have overcome the claim objections previously set forth in the Non-Final Office Action mailed March 26, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlert (US 2012/0029448 A1).
Regarding claim 25, Ehlert discloses a graphical user interface for controlling collecting of fluid from a patient (abstract, first sentence), wherein the graphical user interface comprises: 
at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on a display unit (console 11; paragraph [0043]; Fig. 2) information related to at 
at least one second user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on the display unit (console 11; paragraph [0043]; Fig. 2) information related to at least one second collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) connected to a second suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3); and 
a third user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on the display unit (console 11; paragraph [0043]; Fig. 2) information regarding fluid collected from a patient to at least one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3); 
wherein the first interface element and the second interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) are configured to display a graphical representation of each one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3); and 
wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to receive an input from a user (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  for affecting any one of the graphical representations of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3), and wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is configured to select the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3), the graphical representation of which the user has affected, for collecting fluid from a patient, in response to the input from the user.  The Ehlert elements disclosed above are configured to function as claimed.

Regarding claim 27, dependent from claim 25 (as modified above), wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to select an appearance of each one of the graphic representations of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) to visually show a degree of filling of a collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) in question.  The Ehlert elements disclosed above are configured to function as claimed.
Regarding claim 28, dependent from claim 25 (as modified above), wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) comprises: a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3); wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is configured to receive an input from a user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid; wherein the graphical user interface 
Regarding claim 29, dependent from claim 25 (as modified above), Ehlert discloses wherein:
 the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to display an indication of an automatic changing of the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3)  the fluid is collected to in response to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4)  controlling collection of fluid from a patient to a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) according to a degree of  filling, such that when one collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) is full, the suction is automatically changed to a collection container having space available. The Ehlert elements disclosed above are configured to function as claimed. 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 17-20, 23, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert (US 2012/0029448 A1).
Regarding claim 17, Ehlert discloses a method of controlling collecting fluid from a patient (abstract, first sentence), the method comprising: 
displaying by a graphical user interface in at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2)  on a display unit (console 11; paragraph [0043]; Fig. 2), information related to at least one first collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a first suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3);
displaying by the graphical user interface in at least one second user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2)  on the display unit (console 11; paragraph [0043]; Fig. 2) information related to at least one second collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a second suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3); 
displaying by the graphical user interface in a third user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit, information regarding fluid collected from a patient to at least one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3);
configuring each of the first interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and the second interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 to display a graphical representation of the collection containers; 

selecting, based on the input, the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) whose graphical representation was affected by the user, for collecting fluid from the patient; and 
sending a request to collect fluid from a patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3), the request being sent by the graphical user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4).  However, Ehlert does not explicitly state, but it is understood or implied by Ehlert, that a user performs the step of displaying, configuring, receiving, selecting, and sending.
Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages.  Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 114, 115 and of the fluid collection containers 20, 21, 22.   Paragraph [0014] further states “It is advantageous that, by increasing the number of the fluid collection containers, the capacity for the amount of body fluid to be collected is increased. Since each site or each body cavity to be aspirated can be assigned its own fluid collection container, it is also possible to better monitor the nature and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use electronic control units to receive input from a user affecting anyone of the graphical representations of the collection containers for collecting fluid from the patient using a processor to regulate fluid in each container by starting and stopping a vacuum pump, for example, to collect and monitor the nature and the quantity of aspirated fluid as stated in paragraph [0014] of Ehlert. 
Regarding claim 18, dependent from claim 17 (as modified above), Ehlert discloses the claim limitation comprising: displaying by the graphical user interface in the at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit (console 11; paragraph [0043]; Fig. 2), information related to at least two first collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a first suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3); and displaying by the graphical user interface in the at least one second user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit (console 11; paragraph [0043]; Fig. 2), information related to at least two second collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a second suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3).  
Regarding claim 19, dependent from claim 17, Ehlert discloses the claim limitation comprising: 
providing a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043])  for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) on the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2); 

sending by the graphical user interface (display surface 110, 111, or 112; paragraph [0043]; Fig. 2) a request, for starting the collection of fluid from a patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]), to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) in response to the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  for starting collection of fluid; and 
wherein the input from the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is processed by the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) and the request is sent to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) only if at least one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) is ready for collecting fluid from a patient.  
Regarding claim 20, dependent from claim 19 (as modified above), Ehlert comprising: 
sending by the graphical user interface (display surface 110, 111, or 112; paragraph [0043]; Fig. 2), a request for stopping the collection of fluid from the patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]), to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) in response to the user Attorney Docket No. affecting the selection element (display surface 110, 111, or 112; paragraph [0043]; Fig. 2) for starting collection of fluid while the collection of fluid is ongoing.  
Regarding claim 23, dependent from claim 17, comprising: 

Regarding claim 32 dependent from claim 17, Ehlert does not explicitly disclose ( but it is understood or it is implied) the claim limitation a computer program embodied in tangible form on a machine-readable storage medium, the computer program comprising: program instructions which, when loaded into a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) for controlling collecting of fluid from a patent and executed in the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4), will cause the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) to perform the method of claim 17.  
However, paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages). Paragraph [0046] describes one embodiment in FIG. 4, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to  stop or start collection or modify the collection process by contacting buttons on a machine including a computer program that regulates the elements of the machine to collect and monitor the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.
Regarding claim 33, dependent from claim 18, Ehlert discloses the claim limitation comprising: 
providing a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; Paragraph [0043]) for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) on the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2); 
 receiving in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an input from a user in the form of the user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) for starting a collection of fluid; 

wherein the input from the user affecting the selection element is processed by the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) and the request is sent to the processing unit (Control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) only if at least one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) is ready for collecting fluid from a patient.  However, Ehlert does not explicitly disclose (but it is understood or it is implied) that a user interacts with the machine by using the input keys to perform the functions described above.
Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages). Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 114, 115 and of the fluid collection containers 20, 21, 22 (not shown).   Paragraph [0014] further states “It is advantageous that, by increasing the number of the fluid collection containers, the capacity for the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use input elements on a machine for directing the collection of fluid and selecting a fluid chamber for the purpose of monitoring the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.
Claims 21-22, 24, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert (US 2012/0029448 A1), further in view of Michaels (US2009/0005747 A1).
Regarding claim 21, dependent from claim 17 (as modified above), comprising: 
collecting the fluid by an apparatus having positions for collection containers and a manifold (shown in annotated Fig. 3 below), at least one port for connecting to a patient (shown in annotated Fig. 3 below), and more than one port for collection container tubes extending from the manifold to a collection container (shown in annotated Fig. 3 below), the ports having valves which are individually operable.  However, Ehlert is silent regarding the claim limitation the ports comprising valves which are individually operable.

    PNG
    media_image1.png
    385
    513
    media_image1.png
    Greyscale

Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valve associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with circles adjacent the corresponding ports. Solid circles represent closed valve, and open circles represent open valve. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor 
Regarding claim 22, dependent from claim 21 (as modified above), Ehlert discloses the claim limitation comprising: 
controlling by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) the fluid flow from a patient into a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) in response to an end user selecting the collection container using the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) or selection means (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  associated with the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2).  
Regarding claim 24, dependent from claim 17 (as modified above), Ehlert discloses the claim limitation comprising: 
controlling collection of fluid from a patient by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) according to a degree of filling such that when one collection container is full (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3), the suction is automatically changed to a collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3)  having space available; and Attorney Docket No. Page 6displaying in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an automatic changing of the collection container fluid (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) is collected to.   Ehlert does not explicitly disclose the claim limitation that when one of the collection containers is full, then having the suction automatically change to a collection container having space available.  As discussed above with respect to claim 17, which claim 24  is dependent, it is understood or implied by the teachings of Ehlert to use electronic control units to receive input from a user affecting anyone of the graphical representations of the 
In addition, Michaels discloses a fluid collection system having a preselected cut off to prevent overflow.  Paragraph [0089] states “The collection bag 30 may also include various valve associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valves associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with circles adjacent the corresponding ports. Solid circles represent closed valves, and open circles represent open valves.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use a fluid collection system that prevents overflow as described by Michaels paragraph [0089] for purposes of collecting and monitoring the nature and the quantity of aspirated fluid as stated in paragraph [0014] of Ehlert.
Regarding claim 31, dependent from claim 30 (as modified above), Ehlert discloses the claim limitation comprising: an apparatus for collecting fluid from a patient (suction pump system; paragraph 
However, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valve associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with circles adjacent the corresponding ports. Solid circles represent closed valve, and open circles represent open valve. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor fluid collection levels and avoid overflow of a fluid collection container as provided by Michaels paragraph [0089]. 

However, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valve associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with circles adjacent the corresponding ports. Solid circles represent closed valve, and open circles represent open valve. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor fluid collection levels and avoid overflow of a fluid collection container as provided by Michaels paragraph [0089].

Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages). Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 114, 115 and of the fluid collection containers 20, 21, 22 (not shown).   Paragraph [0014] further states “It is advantageous that, by increasing the number of the fluid collection containers, the capacity for the amount of body fluid to be collected is increased. Since each site or each body cavity to be aspirated can be assigned its own fluid collection container, it is also possible to better monitor the nature and quantity of the aspirated fluid. The latter is not mixed with fluids from other aspiration sites. However, it 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use the input elements on the machine for the purpose of collecting and monitoring the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.
Regarding claim 36, dependent from claim 35 (as modified above), Ehlert discloses comprising: 
controlling collection of fluid from a patient by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) according to a degree of filling such that when one collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) is full, the suction is automatically changed to a collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) having space available; and displaying in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an automatic changing of the collection container fluid (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) is collected to. Ehlert does not explicitly disclose (but it is understood or implied) that the processing unit controls the degree of filling and when one container is full changes to a container having space.
Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages.  Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 
In addition, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valve associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with circles adjacent the corresponding ports. Solid circles represent closed valve, and open circles represent open valve. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use electronic control units to receive input from a user affecting anyone of the graphical representations of the collection containers for collecting fluid from the patient using a processor to regulate fluid in each .
Response to Arguments
Applicant's arguments filed in a reply dated July 26, 2021, have been fully considered but they are not persuasive. Applicant states on page 11 of the reply “Ehlert does not disclose, teach, or suggest “a third user interface element configured to display unit information regarding fluid collected from a patient to at least one of said containers” of claim 17.  As stated above, Ehlert discloses three user interface elements (display surface 110, 111, and 112, para [0043]; Fig. 2) to display unit information regarding fluid collected from a patient to at least one of said collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3).  In addition, Fig. 1 clearly illustrates a patient having fluid removed by three separate tubes located in three separate body areas and being collected into three fluid collection containers 20, 21, and 22.  As stated above, Fig. 2 illustrates three user interface elements configured to display unit information of the fluid removed from each of the three body parts of the patient and collected into the three separate containers.  The first user interface reads “Pleura” providing unit information regarding the fluid collected is from a pleura drainage.  The second user interface reads “Cardio2” providing unit information regarding the fluid collected is from a first cardio drainage.  The third user interface reads “Cardio1.”  The term “unit” is defined by Cambridge Dictionary as “a small machine or part of a machine that has a particular purpose.   Para [0023] teaches the suction pump system of Ehlert has a control electronics unit, or printed circuit board, for processing and using signals obtained from possible sensors.  Controls are mounted on each circuit board preferably each control (input fields 113, 114, and 115, illustrated in Fig. 2) has its own circuit board.  Para [0024] teaches that one input and display unit (interface element) is assigned to a single collection container.  There are three single collection containers (20, 21, and 22) and three single user interface (display surface 110, 111, and 112) each corresponding to a specific collection container (20, 21, and 23) as .  
Applicant makes an assertion on page 11, of the reply, that para [0014] of Ehlert is an “indication that information regarding fluid collected from a patient is to be monitored from the respective fluid collection container, not from a graphical user interface, user interface element, or display unit of any kind.”  Para [0014], chosen by applicant to support their assertion, states:
 “It is advantageous that, by increasing the number of the fluid collection containers (20, 21, 22), the capacity for the amount of body fluid to be collected is increased. Since each site or each body cavity to be aspirated can be assigned its own fluid collection container, it is also possible to better monitor the nature and quantity of the aspirated fluid. The latter is not mixed with fluids from other aspiration sites. However, it is still possible to combine several aspiration sites in groups and route their aspirated fluids into the same fluid collection container.”
Para [0014] teaches fluids taken from three different body locations were kept separated, making it easier to monitor the fluid because they were not mixed with fluids from other aspiration sites.  This paragraph does not support applicant’s assertion.  In addition, applicant does not provide any evidence specifically stated in Ehlert supporting the type of non-graphical user interface information used by Ehlert to monitor a container.  This argument is non-persuasive. 
On the top of page 13, Applicant states “Fig. 2 illustrates textual representations (Pleura, Cardio2, and Cardio 1).  The graphical representation allows for conveying additional information, such configured to provide graphical representations as claimed.    Applicant has not described the specific elements of claims 26 and 27 that Applicant believes are not taught by Ehlert and Applicant has not provided reasons and evidence why Ehlert does not teach these elements. Applicant’s arguments are non-persuasive.
Applicant asserts claims 18-14 and 25-34 depend, directly or indirectly, from claim 17 or claim 25 and are thus nonobvious and patentable for at least the same reasons as independent claims 17 and 25.  Since the dependent claim stand or fall with the independent claims, for the reasons stated above, independent claims 17 and 25, and all dependent claims thereof, are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781